First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term CELLTITER-FLUOR™, CASPASE-GLO®, PRIMARIA™, FLUOROMOUNT™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	As noted in MPEP § 608.01(v) II: 
Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a 

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession of the claimed matter as of the filing date of the application.  As recognized by MPEP § 2163, for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that illustrate the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Although, MPEP § 2163 does not define what constitutes a sufficient number of representative species, the courts have determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872, F.2d 1012, 10 USPQ2d 1618.
The court, in Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 
1398, stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed.Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood , 107 F.3d at 1572, 41 USPQ2d at 1966.”

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
Here, the claims are drawn to compounds wherein R group substituents are defined as “Monoamine oxidase inhibitor (MAO), or catechol-O-methyl Transferase (COMT), or monoamine re-uptake inhibitors, or glutamate receptor antagonists”.  Although the claims define said substituents using functional language, the claims lack written description because there is no disclosure of a correlation between function and 

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for retardation, does not reasonably provide enablement for prevention of onset or complete reversal of any or all symptoms of the disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not 
Briefly, the instant claims are drawn to a method of “treating or preventing” Parkinson’s disease or Alzheimer’s or diabetes, etc. and claim 2 recites the administering of “a therapeutically effective amount” of the compound of claim 1.  The present specification defines “treatment” and “effective” amount as:

    PNG
    media_image1.png
    256
    505
    media_image1.png
    Greyscale
(see page 29, lines 4-13 of the present specification).
The term “prevent” is defined as:
prevent
to keep from occurring; avert; hinder:
to hinder or stop from doing something:
Archaic. to act ahead of; forestall.
Archaic. to precede.
Archaic. to anticipate.
In essence, the use of treat or prevent in the instant claims is interpreted as inclusive of “cure”, i.e., prevent or complete reversal.  In other words, the claimed invention is interpreted to mean the disease will entirely cease to manifest after 
While the Applicants might be enabled for retarding, the Applicants are not enabled for preventing or completely reversing any of disease in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compound actually prevents or completely reverses any disease.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diabetes, does not reasonably provide enablement for ocular diseases, spinal cord injury, kidney injury, etc. in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.   
The analysis is as follows: 

(a) Scope of the compounds. 
	(b) Scope of the diseases covered. The claim recites treating/preventing “a selected from the group consisting of diabetes, ocular diseases, spinal cord injury, kidney injury, or metabolic syndrome”.  However, for example, disorders of the eye have a vast range.  
	Eye inflammations include scleritis and episcleritis, inflammation of tissues on the sclera, which includes syphilitic episcleritis, tuberculous episcleritis and zoster scleritis.  
	Iridocyclitis, inflammation of the iris and the ciliary body comes in numerous forms.  Chronic iridocyclitis is most commonly secondary to diseases such as ankylosing spondylitis, Behçet's syndrome, inflammatory bowel disease, juvenile rheumatoid arthritis, Reiter's syndrome, sarcoidosis, syphilis, tuberculosis, and Lyme disease. There are also acute or recurrent forms, along with lens-induced iridocyclitis.  It can be granulomatous or non-granulomatous.
Inflammation of lacrimal passages includes acute dacryocystitis (caused by staphylococci or streptococci), dacryopericystitis, acute lacrimal canaliculitis, chronic dacryocystitis, chronic lacrimal canaliculitis and mucocele.
Inflammation of the orbit includes abscess of the orbit, orbital cellulitis, osteomyelitis of the orbit, orbital periostitis, tendonitis and granuloma of orbit.
Chorioretinal inflammations are varied. There is focal chorioretinitis, focal choroiditis (including multifocal choroiditis and panuveitis (MCP)), focal retinitis and focal retinochoroiditis. These four also exist in a disseminated form. There is also Posterior cyclitis, e.g. pars planitis. Also included is Vogt-Koyanagi-Harada syndrome 
There is also a wide assortment of forms of conjunctivitis, including seasonal allergic conjunctivitis, perennial allergic conjunctivitis, and giant papillary conjunctivitis (GPC) (a chronic yet poorly condition associated with contact lens wear).  In addition to types of allergic conjunctivitis there is also bacterial conjunctivitis (e.g. from Streptococcus pneumoniae, Haemophilus influenzae, and Staphylococcus aureus) and viral conjunctivitis (e.g. from gonorrhea,  herpes simplex, chlamydia, adenoviruses or enteroviruses) Parasitic conjunctivitis (e.g. from Onchocerca volvulus, Loa loa, Wuchereria bancrofti or Trichinella spiralis), fungal conjunctivitis (e.g. from Candida albicans or Sporothrix schenckii), Phlyctenular Conjunctivitis, Inclusion Conjunctivitis, immunologic conjunctivitis, irritant or chemical conjunctivitis (e.g. from burns, chlorine or air pollutants), Radiation conjunctivitis, and assorted forms of neonatal conjunctivitis (which can be caused by e.g. a blocked tear duct). Also included are mucopurulent conjunctivitis and blepharoconjunctivitis.
	Cataract disorders include senile incipient cataract (which can be coronary, cortical, or punctate), and also includes subcapsular polar senile cataract (which can be anterior or posterior). Senile nuclear cataract includes cataracta brunescens and sclerosis cataract. There is also morgagnian type senile cataract, including senile hypermature cataract, and some combined forms. 
Non-senile cataract forms include infantile, juvenile and presenile cataracts, 

	Other lens disorders include congenital lens malformations, mechanical complications of intraocular lens, aphakia and pseudophakia and any form of dislocation of the lens.
Keratitis comes in diverse forms. The corneal ulcers can be central, marginal, perforated, ring, with hypopyon or NOS.  There is also the related Mooren ulcer. Form of superficial keratitis without conjunctivitis include keratitis itself, which can be areolar, filamentary, nummular, stellate, striate or superficial punctate.  There is also photokeratitis which includes corneal flash burns and snow blindness.
Keratoconjunctivitis includes vernal keratoconjunctivitis and atopic keratoconjunctivitis, both allergic forms, as well as exposure keratoconjunctivitis, neurotrophic keratoconjunctivitis, and phlyctenular keratoconjunctivitis. There is also Keratoconjunctivitis sicca, which comes in two forms: Aqueous tear-deficient keratoconjunctivitis sicca (caused by inadequate tear volume) and evaporative keratoconjunctivitis sicca (caused by poor tear quality).  Ophthalmia nodosa and superficial keratitis with conjunctivitis is generally classified here.  Other forms of keratitis include feline eosinophilic keratitis and interstitial Keratitis (Parenchymatous Keratitis, aka deep keratitis), and a variant form, Cogan's syndrome. There are also Onchocerca volvulus (hence onchocercal keratitis), although the Wolbachia bacteria, carried by the nematode, may be involved as well.
Corneal neovascularization, commonly arising from contact lens wear includes ghost vessels and pannus. There are assorted forms of Corneal scars and opacities, including adherent leukoma and central corneal opacity, and corneal clouding from Scheie syndrome (which arises from the metabolic disorder Mucopolysaccharidosis I). 
	Corneal pigmentations and deposits include haematocornea, Kayser-Fleischer ring, Krukenberg's spindle and Staehli's line.
	The corneal deformities include corneal ectasia, corneal staphyloma, descemetocele, and keratoconus (an increasingly conical shape to the cornea).
	Other Corneal problems include Bullous keratopathy; a fold or rupture in Descemet's membrane; types of corneal degeneration, especially arcus senilis and band keratopathy.  There are also forms of hereditary corneal dystrophies, which can be epithelial, granular, lattice and macular. Fuchs’ endothelial dystrophy is included with this.  There is also anaesthesia of the cornea, hypaesthesia of the cornea, and recurrent erosion of the cornea.
 	Degeneration of iris and ciliary body include iridoschisis, iris atrophy (which can be essential or progressive), miotic pupillary cyst, and translucency of iris.  There is also pigmentary degeneration of the iris and degeneration of the pupillary margin.

Adhesions and disruptions of the pupillary membranes, iris and ciliary body include iris bombé, pupillary occlusion, pupillary seclusion, goniosynechiae, iridodialysis, chamber angle recession, corectopia, and synechiae of the iris, which can be anterior or posterior.
Other disorders of iris and ciliary body include hyphaema, neovascularization of iris or ciliary body, rubeosis of iris.
	Disorders of conjunctiva (other than the conjunctivitis listed above) include the conjunctival degenerations and deposits, including conjunctival argyrosis (argyria), concretions, pigmentation and xerosis NOS.  There are also conjunctival scars (symblepharon), conjunctival haemorrhage (including subconjunctival hemorrhage), conjunctival aneurysms, conjunctival hyperaemia, conjunctival edemas, pterygium and pseudopterygium.
Disorders of lacrimal system, aside from inflammation of lacrimal passages mentioned above, include dacryoadenitis, chronic enlargement of lacrimal gland, dacryops, dry eye syndrome, lacrimal cyst, lacrimal gland atrophy, epiphora, and lacrimal fistula. Stenosis and insufficiency of lacrimal passages includes dacryolith, eversion of lacrimal punctum, and stenosis of lacrimal canaliculi, ducts and sacs. There are also assorted congenital malformations of lacrimal system. 
Disorders of the orbit, other than inflammations listed above, include orbital haemorrhage, oedema of the orbit, cyst of orbit, Enophthalmos, echinococcus infection 
Disorders of the choroid and retina, other than the chorioretinal inflammation discussed above, include horioretinal scars, such as macula scars of posterior pole post-traumatic) and solar retinopathy, forms of choroidal degeneration (which include atrophy and sclerosis of choroid as well as angioid streaks), Choroidal haemorrhage, choroidal detachment, and assorted hereditary choroidal dystrophies, such as ornithinaemia, choroideremia, choroidal dystrophy, (which can be central areolar, generalized or peripapillary) and choroid gyrate atrophy.
	There are a variety of retinal detachments and breaks. These include detachment of retinal pigment epithelium, rhegmatogenous retinal detachment, serous retinal detachment, central serous chorioretinopathy, and proliferative vitreo-retinopathy with retinal detachment.   Retinal breaks without detachment include horseshoe tear of retina and round hole of retina, both without detachment.
There are also chorioretinal scars after surgery for detachment, and peripheral retinal degeneration without break. There is also tractional retinal detachment.
Retinal cysts include cyst of ora serrata, parasitic cyst of retina, pseudocyst of retina, and microcystoid degeneration of retina.
Retinoschisis can be hereditary, as in X linked juvenile retinoschisis and familial foveal retinoschisis, or degenerative, either in typical or reticular form, can be tractional, or can be exudative, often secondary to optic disc pit. 
Retinal vascular occlusions include the vein occlusions, which can be central, incipient, partial, or tributary. There is also amaurosis fugax, transient retinal artery 
Changes in retinal vascular appearance include retinal micro-aneurysms, neovascularization, perivasculitis, varices, vascular sheathing and retinal vasculitis.
Also included are the microvascular abnormalities of the retina, which would cover diabetic retinopathy (which includes both nonproliferative diabetic retinopathy (NPDR) and proliferative diabetic retinopathy (PDR)), retinopathy of prematurity, retinal hemorrhages (including the blot and flame-shaped hemorrhages), microaneurysms, arteriovenous nicking, focal arteriolar narrowing, arteriolar wall thickening, and Cotton wool spots (soft exudates).
Macular degeneration is a general category of retinal diseases which vary according to both a-wave and b-wave electrophysiology, dark adapted sensitivity, and bleaching adaptation. The most common category is age-related macular degeneration, which comes as neovascular or exudative AMD, the “wet” form, and as Central geographic atrophy, the “dry” form of AMD.  The second type is juvenile macular degeneration, which includes Stargardt’s disease (fundus flavimaculatus), Best’s Disease (vitelliform dystrophy), Doyne's Disease (honeycomb retinal dystrophy), Malattia levintinese, Sorsby’s Disease (fundus dystrophy), and Autosomal dominant hemorrhagic macular dystrophy.  A third group are the pattern dystrophies such as vitreoretinochoroidopathy, adult onset foveomacular vitelliform dystrophy (AOFVD), fundus pulverulentus, butterfly-shaped pigment dystrophy, reticular dystrophy of the RPE, and multifocal pattern dystrophy simulating fundus flavimaculatus. Cone-rod dystrophy is generally taken as a form of macular degeneration, although it must be 
In addition to those, other degenerations of macula and posterior pole include macular cysts, hole of macula, degenerative drusen, and puckering of macula, along with Kuhnt-Junius degeneration and toxic maculopathy.
Other retinal disorders include atherosclerotic retinopathy, Coats retinopathy, exudative retinopathy, proliferative sickle-cell retinopathy, hypertensive retinopathy, retrolental fibroplasia, Proliferative vitreo-retinopathy. There are Peripheral retinal degenerations which can be, lattice, microcystoid, palisade, paving stone or reticular. There is also retinal dystrophy arising from lipid storage disorders.
	Glaucoma comes in several forms. Angle-closure glaucoma can be acute chronic, or intermittent. Primary open-angle glaucoma can be capsular with pseudoexfoliation of lens, chronic simple, low-tension or pigmentary. There is also Ocular hypertension, absolute glaucoma, congenital glaucoma and forms of traumatic glaucoma due to birth injury, eye inflammation or other eye disorders, or to drugs. 
	Disorders of the vitreous body include vitreous prolapse, vitreous syndrome following cataract surgery, vitreous haemorrhage, crystalline deposits in vitreous body, vitreous membranes and strands, vitreous degeneration and vitreous detachment. Some of these give rise to “floaters”.
	Disorders of the globe of the eye, or bulbus oculi, include forms of 

	Disorders of the eye incudes color vision deficiencies, including achromatopsia, acquired color vision deficiency, color blindness in many forms, deuteranomaly, deuteranopia, protanomaly, protanopia, tritanomaly and tritanopia. Subjective visual disturbances include asthenopia, day blindness, hemeralopia, metamorphopsia, photophobia, scintillating scotoma, sudden visual loss, and visual halos.  There is also amblyopia, which can be anisometropic, deprivation, or strabismic, as well as diplopia (double vision).
	Binocular vision disorders include abnormal retinal correspondence, fusion with defective stereopsis, simultaneous visual perception without fusion, and suppression of binocular vision.  Visual field defects include enlarged blind spot, generalized contraction of visual field, hemianop(s)ia (which can be heteronymous or homonymous), and quadrant anop(s)ia. There are also scotoma, which can be arcuate, Bjerrum, central or ring.
There are a number of forms of night blindness, including Congenital Stationary Night Blindness (which exists in three forms, autosomal dominant, autosomal recessive, and X-linked), Oguchi's disease, and others. It also includes general visual impairment up to complete blindness. That is, the claims embrace restoring vision to one who is totally blind. 
	Postprocedural disorders of the eye include bleb associated endophthalmitis, 

It includes various forms of Ocular Albinism, including X-linked ocular albinism, autosomal recessive albinism, Aland Island Eye Disease, and about a dozen different forms of Oculocutaneous Albinism.
Cancer of the eye depends very much on which structure of the eye or its adnexa is involved.  Choroidal tumors include choroidal melanoma, ciliary body melanoma choroidal osteoma and metastatic choroidal tumors, including tumors from the lung, breast, prostate, kidney, thyroid and blood. Iris tumors include iris melanoma, malignant iris melanocytoma, and anterior uveal metastasis, most commonly from breast, lung, prostate, skin, kidney, colon and thyroid. Retinal tumors include retinal pigment epithelium tumors, and retinoblastoma. Conjunctival tumors are quite varied, and include conjunctival kaposi's sarcoma, epibulbar dermoid, lymphoma of the conjunctiva, pigmented conjunctival tumors (a malignant melanoma), and squamous carcinoma (including intraepithelial neoplasia of the conjunctiva). Infiltrative intraocular tumors include chronic lymphocytic leukemia, infiltrative choroidopathy and intraocular lymphoma. Orbital tumors include adenoid cystic carcinoma of the lacrimal gland, lymphangioma of the orbit, orbital pseudotumor, and orbital rhabdomyosarcoma.
There are numerous forms of strabismus. The category of paralytic strabismus has the Third [oculomotor] nerve palsy, fourth [trochlear] nerve palsy, and sixth [abducent] nerve palsy (aka Abducens Nerve Palsy). This also includes the ophthalmoplegia: total (external) ophthalmoplegia, progressive external 
The non-paralytic forms of include convergent concomitant strabismus, include the esotropias, which can be alternating or monocular, and which comes in numerous forms: Congenital, acquired, Accommodative, infantile, “Esotropia with High AC/A Ratio”, and pseudoesotropia.
There is also divergent concomitant strabismus, including exotropia (again, alternating or monocular), vertical strabismus (both hypertropia and hypotropia), intermittent esotropia, intermittent exotropia (again, alternating or monocular), concomitant strabismus, cyclotropia, microtropia, monofixation syndrome, alternating hyperphoria, esophoria, and exophoria.
There is also mechanical strabismus, which covers Brown's sheath syndrome, strabismus due to adhesions, and traumatic limitation of duction of eye muscle. Duane's syndrome, Brown’s Syndrome, Mobius Syndrome, and Congenital Fibrosis Syndrome are also classified as a strabismus.
Asides from the strabismuses, there are some other disorders of binocular movement, notably Palsy of conjugate gaze, Convergence insufficiency and excess and Internuclear ophthalmoplegia. Other Oculomotor deficiencies include Athabaskan Brainstem Dysgenesis Syndrome (ABDS) and Bosley-Salih-Alorainy syndrome. There is also a form of hypometric saccades arising from Ataxia-telangiectasia, an autosomal recessive genetic disorder.
There are a number of disorders of refraction and accommodation. Hyperopia (farsightedness, or hypermetropia) is generally classified into three types: simple 
Anisometropia is the condition in which the two eyes have unequal refractive power; one may be nearsighted and the other farsighted. 
Aniseikonia is an ocular condition where there is a significant difference in the perceived size of images. It can occur as an overall difference between the two eyes, or as a difference in a particular meridian. It can arise naturally, e.g. caused by aphakia, or be a consequence of a refractive error in eyeglasses.
Other disorders of disorders of refraction and accommodation include presbyopia, spasm of accommodation, paresis of accommodation and internal ophthalmoplegia.
 	Other eye disorders include ocular pemphigoid, equatorial staphyloma and scleral ectasia, nystagmus, ocular pain, occlusion of the central retinal vein, retinal ischemia,  angiospasms of retinal arterioles,  dilation of retinal veins, ocular-retinal developmental disease, papilledema, compressive optic neuropathy,  Stevens-Johnson syndrome (SJS, an immune-complex–mediated hypersensitivity disorder caused by many drugs, viral infections, and malignancies and is often of unknown origin), retrolental fibroplasia, Cone and Cone-Rod Dystrophies (which come in a variety of 
The above listing does not include disorders of the eyelids, eyelashes or eyebrows, or of the optic nerve, as it is not clear if these are actual intended.
(2)  The nature of the invention and predictability in the art:  The invention is directed toward and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(3) Direction or Guidance:
(4) State of the Prior Art: So far as the examiner is aware, no single compound of any kind have been used for the treatment of the scope of diseases encompassed by the claimed invention, including ocular diseases in general.
(5)  Working Examples:
(6) Skill of those in the art:
Those of ordinary skill in the art know that the majority of eye problems tend to be untreatable with pharmaceuticals, or are treated only by dealing with the underlying cause itself. There are a very wide range of causes for eye problems, For example, many diseases and disorders can lead to optic atrophy. These includes hereditary disorders (Leber's hereditary optic neuropathy), infectious diseases (syphilis), metabolic disorders such as hyperthyroidism (Graves' disease). Optic atrophy can arise when the 
Some are of unknown origin and have no pharmaceutical treatment, e.g. keratoconus.  Most commonly, optic atrophy is idiopathic. Orbital cellulitis, which can be life-threatening infections, usually arise from staphylococcus. Hence, these types of inflammations are treated with intravenous antibiotics. 
There is no pharmacological treatment for drusen, pterygium or for Leber's Congenital Amaurosis.  No form of strabismus or any other ocular muscle disorders can be treated with pharmaceuticals. Nor can disorders of refraction and accommodation. This is of no small significance, since disorders of refraction and accommodation as a class are the most common form of eye problems. 
 (7) The quantity of experimentation needed: Because of factors 1b and 6, this is expected to be substantial and undue.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1
recites “Monoamine oxidase inhibitor (MAO), or catechol-O-methyl Transferase (COMT), or monoamine re-uptake inhibitors, or glutamate receptor antagonists”.  However, the present specification does not set forth what is encompassed by said terms.  Because there is no correlation between structure of compounds encompassed by said terms, the scope of the claimed compound(s) is unclear;
a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be 
contains a period and capital letters within the claim but lacks a period at the end of the claim.  As set forth in MPEP § 608.01(m), each claim begins with a capital letter and ends with a period; 
contains two recitations of –OH in the definitions of R8 and R9; and
defines R6 but does not identify said variable on formula (V);
claims 3 and 4 are drawn to a method of treating but lack recitation of the compounds utilized in said treatment.  
For the purpose of art rejection, it is assumed applicant intends the claims to be dependent on instant claim 1.
For these reasons, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (WO 2016/145216 cited on IDS submitted on 9/25/2020).
Finch et al. teaches fluorinated and alkylated bile acids such as of the formula:

    PNG
    media_image2.png
    204
    323
    media_image2.png
    Greyscale
wherein 
R1 is –OH, H or -(PO4);
R2 is –OH, H or -(PO4);
R3 is –OH, H or -(PO4);
R4 is –OH or –NH(CH2)2SO3H;
X1 is H, –OH or -(PO4);
X2 is –OH or -(PO4);
X3 is H, –OH or -(PO4); and
X4 is –OH or -(PO4); for use in treating Parkinson’s disease (see instant claim 2); Alzheimer’s, Huntington’s and amyotrophic lateral sclerosis (ALS) (see instant claim 3); and diabetes, diabetic retinopathy or macular degeneration (see instant claim 4) (see the entire article, especially claims 1, 13-17).

However, the prior art genus encompasses compounds of the

    PNG
    media_image2.png
    204
    323
    media_image2.png
    Greyscale
wherein 
R1 is –OH or -(PO4);
R2 is –OH or -(PO4);
R3 is –OH, H or -(PO4);
R4 is –OH or –NH(CH2)2SO3H;
X1 is H, –OH or -(PO4);
X2 is –OH or -(PO4);
X3 is H, –OH or -(PO4); and
X4 is –OH or -(PO4) as recited by the instant claims.  
In other words, the instant claims differ from the reference by reciting a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including that of the instant claims, because an ordinary artisan would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as the genus as a whole.  
Therefore, the claimed invention is rendered prima facie obvious by the cited reference.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628